
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42



HUNTSMAN CORPORATION
STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement


  Grantee:        Date of Grant:        NQO Grant Number:        Exercise Price
per Share:        Number of Option Shares Granted:  


        1.    Notice of Grant.    You are hereby granted an option ("Option")
pursuant to the Huntsman Corporation Stock Incentive Plan (as amended and
restated) (the "Plan") to purchase the number of shares of Common Stock of
Huntsman Corporation (the "Company") set forth above, subject to the terms and
conditions of the Plan and this Agreement. This Option is not intended to be an
incentive stock option within the meaning of Section 422 of the Code.

        2.    Vesting and Exercise of Option.    Subject to the further
provisions of this Agreement, the Option shall become vested and may be
exercised in accordance with the following schedule, by written notice to the
Company at its principal executive office addressed to the attention of its
Secretary (or such other officer or employee of the Company as the Company may
designate from time to time):

Anniversary of
Date of Grant   Cumulative
Vested Percentage 1st   331/3% 2nd   662/3% 3rd   100%

        If your employment with the Company is terminated for any reason
(including without limitation on account of death, disability, or retirement),
the Option, to the extent vested on the date of your termination, may be
exercised, at any time during the six month period following such termination,
by you or by your guardian or legal representative (or by your estate or the
person who acquires the Option by will or the laws of descent and distribution
or otherwise by reason of the death of you if you die during such period), but
in each case only as to the vested number of Option shares, if any, that you
were entitled to purchase hereunder as of the date your employment so
terminates. All Option shares that are not vested on your termination of
employment shall be automatically cancelled and forfeited without payment upon
your termination. For purposes of this Agreement, "employment with the Company"
shall include being an employee or a director of, or a consultant to, the
Company or an Affiliate.

        There is no minimum or maximum number of Option shares that must be
purchased upon exercise of the Option. Instead, the Option may be exercised, at
any time and from time to time, to purchase any number of Option shares that are
then vested according to the provisions of this Agreement.

        Notwithstanding any of the foregoing, the Option shall not be
exercisable in any event after the expiration of 10 years from the above Date of
Grant.

        3.    Method of Payment.    Payment of the aggregate Exercise Price for
the Shares being purchased shall be by any of the following, or a combination
thereof, at your election: (a) cash; (b) check; (c) consideration received by
the Company under a cashless broker exercise program approved by the Company; or
(d) the constructive surrender of other Shares which (i) in the case of Shares
acquired

1

--------------------------------------------------------------------------------




upon exercise of an option, have been owned by you for more than six months on
the date of surrender, unless waived by the Committee in its discretion, and
(ii) have an aggregate Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Shares being purchased.

        4.    Nontransferability of Option.    Without the express written
consent of the Committee, which may be withheld for any reason in its sole
discretion, this Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during your
lifetime only by you. The terms of the Plan and this Agreement shall be binding
upon your executors, administrators, heirs, successors and assigns.

        5.    Withholding of Tax.    To the extent that the exercise of the
Option results in the receipt of compensation by you with respect to which the
Company or a Subsidiary has a tax withholding obligation pursuant to applicable
law, the Company or the Subsidiary shall withhold (or "net") such number of
Shares otherwise payable to you as the Company or the Subsidiary requires to
meet its tax withholding obligations under applicable laws. No issuance of an
unrestricted share shall be made pursuant to this Agreement until the applicable
tax withholding requirements of the Company or the Subsidiary with respect to
such event have been satisfied in full.

        6.    Entire Agreement; Governing Law.    The Plan is incorporated
herein by reference. The Plan and this Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

        7.    Amendment.    Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document. This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

        8.    General.    You agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. In the
event of any conflict, the terms of the Plan shall control. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

      HUNTSMAN CORPORATION                               By:              

--------------------------------------------------------------------------------

        Name:              

--------------------------------------------------------------------------------

        Title:              

--------------------------------------------------------------------------------

                                GRANTEE                              

--------------------------------------------------------------------------------

Signature


2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.42



HUNTSMAN CORPORATION STOCK INCENTIVE PLAN Nonqualified Stock Option Agreement
